DETAILED ACTION
In response to communication filed on 17 February 2022, claims 1, 5, 8, 9, 13, 16, 17, 21 and 24 are amended. Claims 7, 15, 23, 25, 27 and 29 are canceled. Claims 1-6, 8-14, 16-22, 24, 26, 28 and 30-36 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Claim Rejections under 35 U.S.C § 101”, filed 17 February  2022, have been carefully considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes to be a practical application or significantly more. Therefore the arguments are not considered to be persuasive. 

Applicant’s arguments, see “Claim Rejections under 35 U.S.C § 103”, filed 17 February 2022, have been carefully considered but are not persuasive. The arguments are related to newly added limitations are mentioned in the rejection below.

Claim Interpretation
Claims 8, 16 and 24 recite “the first data communication interface used to receive the data”. The claim doesn't recite functionality, but instead recites that interface is used to receive the data. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for. 

Claims 34-36 recite “use of expected reliability", “use of improved communication reliability”, “use of partial integrity”, “use of data source diversity” and “use of data source reliability”. The claim doesn't recite functionality, but instead recites that expected reliability, improved communication reliability, partial integrity, data source diversity and data source reliability are used as data validation technique. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14, 16-22, 24, 26, 28 and 30-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claims 1-6, 8, 26, 31 and 34 are recited as being directed to a “method”. Claims 9-14, 16, 28, 32 and 35 are recited as being directed to a “computer readable medium”. Claims 17-22, 

Regarding claim 1, 
Step 2A: Prong One:
Claim 1 recites limitations:
identifying a subset of data validation techniques of a set of data validation techniques known known to the first network node; 
determining,… whether the data is valid, based on the identified subset of the data validation techniques, wherein the determining comprises at least:
assessing validity of the data based on the obtained positioning information;
	…. if the data received at the first network node is determined to be valid; and 
… if the data received at the first network node is determined to be not valid.  
These claim limitations appear to be reciting a “Mental Process” including evaluation and judgement which may be performed in a human mind. 
A human being can observe and evaluate to identify a subset of data validation techniques from a set of data validation techniques. A human being can also apply evaluation to determine if data is valid based on the subset of data validation techniques, data types and analyzing configuration parameters. A human being can evaluate to assess validity of the data based on the obtained positioning information. A human mind can apply evaluation to determine if the data received is valid or not valid. 
Step 2A: Prong Two:
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 1 further recites:
A method of managing data integrity in a network of moving things comprising a plurality of network nodes and a cloud-based system supporting services for the network, the method comprising:
… at the first network node… 
These claim limitations as a whole appear to be to merely adding the use of generic computer components such as network nodes and cloud based system which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). As a result these claim limitations as a whole do not appear to integrate the abstract idea into a practical application. 
	Claim 1 further recites: 
	receiving data at a first network node of the plurality of network nodes, using a first data communication interface of the first network node;
obtaining, via a global positioning component of the first network node, positioning information corresponding to a current location of the first network node at different instances of time; and
These claim limitations as a whole appear have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data as data being received and do not appear to integrate the abstract idea into a practical application. 
Claim 1 further recites:
performing a first procedure to process the data,…
performing a second procedure,…

Step 2B: 
The abstract idea does not appear to amount to significantly more than the abstract idea with the recitation of the following claim language. 
Claim 1 further recites:
A method of managing data integrity in a network of moving things comprising a plurality of network nodes and a cloud-based system supporting services for the network, the method comprising:
… at the first network node… 
These claim limitations as a whole appear to be to merely adding the use of generic computer components such as network nodes and cloud based system which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). Hence these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 1 further recites: 
	receiving data at a first network node of the plurality of network nodes, using a first data communication interface of the first network node;
obtaining, via a global positioning component of the first network node, positioning information corresponding to a current location of the first network node at different instances of time; and
These claim limitations as a whole appear have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations above appear to be gathering data as data being received and appear to be conventional computer technology. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Hence these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 1 further recites:
performing a first procedure to process the data,…
performing a second procedure,…
These claim limitations as a whole also appear to be insignificant extra-solution activity. Per MPEP 2106.05(g) “Insignificant application” mentions “Cutting hair after first determining the hair style”. Similarly the above claim limitations as a whole determine if the validation was successful or not and based on that determination a first procedure or a second procedure is performed. Per MPEP 2106.05(g) “Insignificant application” also refers to “Printing or downloading generated menus” and the process of presenting the menus appears to be related to the first procedure or a second procedure. Similarly the claim limitations as a whole appear to be conventional computer technology. Also, MPEP 2106.05(d)(II) has identified “Performing repetitive calculations” as conventional computer technology which in the instant claim of the 
Claims 9 and 17 incorporate substantively all the limitations of claim 1 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 2, 
Step 2A – Prong one: 
Claim 2 recites:
wherein the plurality of network nodes comprises a first subset of network nodes that are at fixed geographic locations and a second subset of network nodes that are mobile within a geographic region of service, and 
These claim limitations appear to be reciting a “Mental Process” including observation which may be performed in a human mind. 
A human being can observe to determine that a network nodes can be fixed geographical location and mobile network nodes. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 2 further recites:
wherein each network node in the plurality of network nodes is configured to directly communicate wirelessly with network nodes in the first subset and the second subset.
These claim limitations as a whole appear to be to merely adding the use of generic computer components of nodes communicating wirelessly which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). As a result these claim limitations as a whole do not apply to a practical application. 
Step 2B: 

wherein each network node in the plurality of network nodes is configured to directly communicate wirelessly with network nodes in the first subset and the second subset..
These claim limitations appear to be to merely add the use of generic computer components of nodes communicating wirelessly which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). Hence these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself
Claims 10 and 18 incorporate substantively all the limitations of claim 2 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 3, 
Step 2A: Prong One:
Claim 3 recites additional limitations:
wherein a network node that is mobile…
 These claim limitations appear to be reciting a “Mental Process” including observation which may be performed in a human mind. 
A human being can observe to determine that a network node is mobile.
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 3 recites additional elements:
is configured with interface circuitry for communicating with sensors of a vehicle transporting the network node.
These claim limitations as a whole appear have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card 
Step 2B: 
Claim 3 recites additional elements:
is configured with interface circuitry for communicating with sensors of a vehicle transporting the network node.
These claim limitations as a whole appear have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data as an interface for communicating with sensors of a vehicle and do not appear to integrate the abstract idea into a practical application.These claim limitations appear to be reciting an interface with sensors of a vehicle. Transmitting a specific information to a device do not amount to significantly more since they are conventional computer functions. Per MPEP (2106.05 (b) (I)), computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. As a result, these limitations are merely executing the abstract idea without being significantly more than the abstract. These references provide evidence that an interface with sensors of a vehicle are conventional computer technology: Collins (US 2017/0336239 A1 [0073]), Hasberg et al. (US 2017/0248962 A1 [0014], Bachmann (US 9,248,745 B1 [col3 line39], Elnajjar et al. (US 2017/0201860 A1 
Claims 11 and 19 incorporate substantively all the limitations of claim 3 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 4,
Step 2A and 2B:
Claim 4 recites additional limitations:
wherein the data validation techniques in the subset are identified using a designated portion of a collection of configuration parameters that corresponds to the first network node. 
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can evaluate the data by applying data validation techniques based on a specific collection of parameters.
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claims 12 and 20 incorporate substantively all the limitations of claim 4 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 5,
Step 2A and 2B:
Claim 5 recites additional limitations:
further comprising determining whether the data is valid by applying the data validation techniques in the identified subset to the data using a configuration parameter from a collection that represents one or both of a delay tolerance and a periodicity of sending of the data. 

A human being can evaluate the data by applying data validation techniques based on a specific collection of parameters that represent a specific criteria.
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claims 13 and 21 incorporate substantively all the limitations of claim 5 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 6,
Step 2A:
Claim 6 further recites:
wherein the first procedure comprises forwarding the received data to a second network node. 
These claim limitations as a whole also appear to be insignificant extra-solution activity. Per MPEP 2106.05(g) “Insignificant application” refers to “Printing or downloading generated menus” and the process of presenting the menus appear to be related to the instant claims of forwarding information. As a result these claim limitations as a whole do not appear to integrate the abstract idea into a practical application. 
Step 2B:
Claim 6 further recites: 
wherein the first procedure comprises forwarding the received data to the second network node. 
These claim limitations as a whole also appear to be insignificant extra-solution activity. Per MPEP 2106.05(g) “Insignificant application” refers to “Printing or downloading generated menus” and the process of presenting the menus appear to be related to the instant claims of 
Claims 14 and 22 incorporate substantively all the limitations of claim 6 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 8,
Step 2A – Prong One:
Claim 8 further recites:
further comprising determining whether the received data is valid by applying the data validation techniques in the identified subset to the received data according to characteristics of the first data communication interface used to receive the data. 
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can evaluate the data by applying data validation techniques based on a specific characteristics of the communication interface.
Step 2A – Prong Two:
Claim 8 further recites:
wherein the first network node… 
These claim limitations as a whole appear to be to merely adding the use of generic computer component such as a network node which is merely executing the abstract idea within 
Step 2A – Prong Two:
Claim 8 further recites:
wherein the first network node… 
These claim limitations as a whole appear to be to merely adding the use of generic computer component such as a network node which is merely executing the abstract idea within a computer device (see MPEP 2106.05(b)). Hence these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claims 16 and 24 incorporate substantively all the limitations of claim 8 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 26,
Step 2A:
Claim 26 further recites:
wherein: the second procedure comprises notifying the cloud-based system of the invalidity of the data, and the notifying comprises providing information relating to one or more of: the data, a source of the data, the first network node, and the first data communication interface.  
These claim limitations as a whole also appear to be insignificant extra-solution activity. Per MPEP 2106.05(g) “Insignificant application” refers to “Printing or downloading generated menus” and the process of presenting the menus appear to be related to the limitations of instant claims about notification of a specific information. As a result these claim limitations as a whole do not appear to integrate the abstract idea into a practical application. 
Step 2B:
Claim 26 further recites: 
wherein: the second procedure comprises notifying the cloud-based system of the invalidity of the data, and the notifying comprises providing information relating to one or more of: the data, a source of the data, the first network node, and the first data communication interface.  
These claim limitations as a whole also appear to be insignificant extra-solution activity. Per MPEP 2106.05(g) “Insignificant application” refers to “Printing or downloading generated menus” and the process of presenting the menus appear to be related to the limitations of instant claims about notification of a specific information. As a result these claim limitations as a whole do not appear to integrate the abstract idea into a practical application. Similarly the claim limitations as a whole appear to be conventional computer technology. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network” as conventional computer technology. The process of transmitting data over a network and sending a notification in the instant claim of the current application appear to be related. Hence these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claims 28 and 30 incorporate substantively all the limitations of claim 26 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 31,
Step 2A and 2B:
Claim 31 recites limitations:
assessing movement of the first network node based on the data; 
assessing movement of the first network node based on information obtained from another source; and 
determining validity of the data based on comparison between assessed movement of the first network node based on the data and assessed movement of the first network node based on the information obtained from another source;
These claim limitations appear to be reciting a “Mental Process” including evaluation and judgement which may be performed in a human mind. 
A human mind can also apply judgement to assess the movement of a specific node based on information available from a different source. A human being can evaluate to determine that data is valid based on comparison of available assessed movements.
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claims 32 and 33 incorporate substantively all the limitations of claim 31 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 34, 
Step 2A: Prong One:
Claim 34 recites limitations:
when the identified subset of the data validation techniques comprise use of expected reliability, determining a time interval after a last transfer of data exceeds a preset duration; 
when the identified subset of the data validation techniques comprise use of improved communication reliability, assessing a sequence number for each message; 
when the identified subset of the data validation techniques comprise use of partial integrity, determining the data is received from a data source that provides incomplete information; 
when the identified subset of the data validation techniques comprise use of data source diversity, detecting data inconsistencies based on determining of a preset metric using at least different data sources; 
when the identified subset of the data validation techniques comprises use of data source reliability, determining if a data source provided erroneous information;
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can apply evaluation to determine data validation technique that includes determining a time interval after a last transfer of data exceeds a preset duration, assessing sequence number, determining if data includes incomplete information, detecting inconsistency in data based on preset metric and determining if data includes erroneous information. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.
Claims 35 and 36 incorporate substantively all the limitations of claim 34 in a computer-readable medium form and a system form are rejected under the same rationale.

Based on the above rationale the claims have been deemed to be ineligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-10, 12-13, 16-18, 20-21, 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2016/0127539 A1, hereinafter “Sharma”) in view of Noetzelmann et al. (US 2018/0107195 A1, hereinafter “Noetzelmann”) further in view of Abramson et al. (US 9,800,716 B2, hereinafter “Abramson”).

Regarding claim 1, Sharma teaches
A method of managing data integrity (see Sharma, [0498] “A validation, verification and certification process may be used to ensure integrity and validity of data”) in a network of moving things comprising a plurality of network nodes and a cloud-based system supporting services for the network, (see Sharma, [0487] “include hybrid networks, including usage of a cellular telephone network (and associated mobile communication devices, such as smart phones), a distributed, cloud network and an enterprise network associated with a carrier or other business organization (and any combination or sub-combination of such networks)”) the method comprising: (see Sharma, [0244] “includes methods and systems for”).
receiving data at a first network node (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone… and receive data, including multimedia to the user's client device”) of the plurality of network nodes, (see Sharma, [1077] “The server may include one or more of memories, processors,… using a first data communication interface (see Sharma, [0560] “a communication channel to the remote client device associated with the user”) of the first network node; (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone”).
to the first network node; (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone”).
at the first network node, whether the data (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone… and receive data, including multimedia to the user's client device”; [0498] “A validation, verification and certification process may be used to ensure integrity and validity of data entering the TSS”).
of the first network node, (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone”) of the first network node, (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone”). 
the data,… (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone… and receive data, including multimedia to the user's client device”) the data received at the first network node (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone… and receive data, including multimedia to the user's client device”).
the data received at the first network node (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone… and receive data, including multimedia to the user's client device”).
identifying a subset of data validation techniques of a set of data validation techniques known; determining, at the first network node, whether the data is valid, based on the identified subset of the data validation techniques; wherein the determining comprises, at least: whether the data is valid comprises:; obtaining, via a global positioning component of the first network node, positioning information corresponding to a current location of the first network node at different instances of time; and assessing validity of the data based on the obtained positioning information; performing a first procedure to process the data, if the data received at the first network node is determined to be valid; and performing a second procedure, if the data received at the first network node is determined to be not valid.
However, Noetzelmann discloses validation checking and also teaches
identifying a subset of data validation techniques (see Noetzelmann, [0058] “More than one rule may be selected for validation”; [0021] “different parameter-specific validation rules may then be generated based on the determined data parameters”) of a set of data validation techniques known (see Noetzelmann, [0020] “a predefined set of rules checking the consistency of the… data”). 
determining, if value and data (see Noetzelmann, [0061] “applications may also check for values of parameters and other engineered data associated with the application objects”; [0062] “indicating the result of the validation check or checks”) is valid, (see Noetzelmann, [0062] “system passed the validation check”) based on the identified subset of the data validation techniques, (see Noetzelmann, [0058] “More than one rule may be selected for validation”; [0021] “different parameter-specific validation rules may then be generated based on the determined data parameters”) wherein the determining comprises, at least: (see Noetzelmann, [0061] “applications may also check for values of parameters and other engineered data associated with the application objects”; [0062] “indicating the result of the validation check or checks”).
assessing validity of the data (see Noetzelmann, [0061] “applications may also check for values of parameters and other engineered data associated with the application objects”; [0062] “indicating the result of the validation check or checks”). 
performing a first procedure to process indication information (see Noetzelmann, [0062] “a response is provided indicating the result of the validation check or checks. For example, the response is indicates that the multidisciplinary engineering system passed the validation check”) if data is determined to be valid; and (see Noetzelmann, [0061] “applications may also check for values of parameters and other engineered data associated with the application objects”; [0062] “passed the validation check”).
performing a second procedure, if data is determined to be not valid (see Noetzelmann, [0061] “applications may also check for values of parameters and other engineered data associated with the application objects”; [0062] “If… fails the validation check, a warning or result is displayed to the user”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of selecting validation rules, indicating if the results of validation checks were pass or fail and performing specific procedure based on data validation as being disclosed and taught by Noetzelmann, in the system taught by Sharma to yield the predictable results of effectively detecting data inconsistency in order to quickly and effectively fix them (see Noetzelmann, [0044] “When the user performs a cross discipline validation check, such as an automated data consistency check, the multidisciplinary system warns the user that sensors are missing on the electrical discipline. Once the user runs the automated data consistency check, the user is informed that there is some inconsistency in the project and is able to quickly and effectively fix the problem”). 
The proposed combination of Sharma and Noetzelmann does not explicitly teach obtaining, via a global positioning component of the first network node, positioning information corresponding to a current location of the first network node at different instances of time; and assessing validity of the data based on the obtained positioning information.
However, Abramson discloses GPS locations and also teaches
obtaining, via a global positioning component of the mobile device positioning information corresponding to a current location of the mobile device (see Abramson, [col88 lines27-44] “determines a location of the mobile device and/or the current time/date. For example, using the GPS sensor of the mobile device, the location of the device can be determined… the current time date can be determined from one or more sources… a remote/third party source such as the GPS time”) at different instances of time; and (see Abramson, [col88 lines27-44] “determines a location of the mobile device and/or the current time/date. For example, using the GPS sensor of the mobile device, the location of the device can be determined… the current time date can be determined from one or more sources… a remote/third party source such as the GPS time”).
verification can be done based on the obtained positioning information; (see Abramson, [col92 lines3-6] “Such authentication and/or verification can be done in several ways, for example: (a) The GPS values sent from the device can be compared with those obtained directly by the carrier network”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of obtaining GPS information and verifying information based on the GPS values as being disclosed and taught by Abramson in the system taught by the proposed combination of Sharma and Noetzelmann to yield the predictable results of effectively processing GPS information in order to perform analysis (see Abramson, [col23 lines10-17] “processing the typing tendencies of device 105 against those of another device 160, it can be preferable to ensure that device 160 is in close proximity to mobile device 105 (such as through a comparison of the location coordinates obtained from their respective GPS receivers or by causing one or more of the mobile devices to emit one or more 
Claims 9 and 17 incorporate substantively all the limitations of claim 1 in a computer-readable medium form (see Sharma, [1084] “The computer software, program codes, and/or instructions may be stored and/or accessed on machine readable transitory and/or non-transitory media that may include: computer components, devices”) and a system (see Sharma, [1081] “systems described herein may be deployed in part or in whole through network infrastructures”) form and are rejected under the same rationale.

Regarding claim 2, the proposed combination of Sharma, Noetzelmann and Abramson teaches
wherein the plurality of network nodes comprises (see Sharma, [1077] “The server may include one or more of memories, processors,… communication devices, and interfaces capable of accessing other servers, clients”) a first subset of network nodes that are at fixed geographic locations and (see Sharma, [0244] “a client device 152, such as a personal computer”) a second subset of network nodes that are mobile (see Sharma, [0244] “a client device 152, such as… mobile phone, tablet computer”) within a geographic region of service, and (see Sharma, [0296] “Area of Service (AOS)”) wherein each network node in the plurality of network nodes is configured to directly communicate wirelessly with network nodes (see Sharma, [1077] “communication devices, and interfaces capable of accessing other servers, clients, machines, and devices through a wired or a wireless medium”) in the first subset and (see Sharma, [0244] “a client device 152, such as a personal computer”) the second subset (see Sharma, [0244] “a client device 152, such as… mobile phone, tablet computer”).
Claims 10 and 18 incorporate substantively all the limitations of claim 2 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 4, the proposed combination of Sharma, Noetzelmann and Abramson teaches
wherein the data validation techniques in the subset are identified (see Noetzelmann, [0058] “More than one rule may be selected for validation”; [0021] “different parameter-specific validation rules may then be generated based on the determined data parameters”) using a designated portion of a collection of configuration parameters that corresponds to (see Noetzelmann, [0036] “application parameters on each workstation 405 satisfies the… validation rule for the respective disciplines”) the first network node (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone”). The motivation for the proposed combination is maintained. 
Claims 12 and 20 incorporate substantively all the limitations of claim 4 in a computer-readable medium form and a system form and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Sharma, Noetzelmann and Abramson teaches
further comprising determining whether (see Noetzelmann, [0062] “indicating the result of the validation check or checks”) the data (see Sharma, [0244] “receive data, including multimedia to the user's client device””) is valid by (see Noetzelmann, [0062] “indicating the result of the validation check or checks… system passed the validation check”) applying the data validation techniques (see Noetzelmann, [0020] “performs… data validation checking”; [0058] “validation check references all of the objects”) in the identified subset (see Noetzelmann, [0058] “based on the validation check selected”) to the data (see Sharma, [0244] using a configuration parameter from a collection that represents one or both of (see Noetzelmann, [0060] “may also check for values of parameters and other engineered data associated with the application objects”) a periodicity of sending of the data (see Sharma, [0963] “The scheduled reports may be generated by the disclosed embodiment operational personnel on scheduled basis (i.e., daily, weekly, monthly, etc.)”). The motivation for the proposed combination is maintained. 
Claims 13 and 21 incorporate substantively all the limitations of claim 5 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 8, the proposed combination of Sharma, Noetzelmann and Abramson teaches 
further comprising determining whether (see Noetzelmann, [0062] “indicating the result of the validation check or checks”) the received data (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone… and receive data, including multimedia to the user's client device”) is valid (see Noetzelmann, [0062] “system passed the validation check”) by applying the data validation techniques (see Noetzelmann, [0020] “performs… data validation checking”) in the identified subset (see Noetzelmann, [0058] “based on the validation check selected”) to the received data (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone… and receive data, including multimedia to the user's client device”) according to characteristics of (see Noetzelmann, [0057] “engineered characteristics of a device”) the first data communication interface (see Sharma, [0560] “a communication channel to the remote client device associated with the user”) used to receive the data (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone… and receive data, including 
Claims 16 and 24 incorporate substantively all the limitations of claim 8 in a computer-readable medium form and a system form are rejected under the same rationale.

Regarding claim 26, the proposed combination of Sharma, Noetzelmann and Abramson teaches
wherein: the second procedure comprises notifying (see Noetzelmann, [0062] “If… fails the validation check, a warning or result is displayed to the user”) the cloud-based system (see Sharma, [0280] “The user interface functionality may be embodied in a distributed computing environment, such as a "cloud" based computing network”) of the invalidity (see Noetzelmann, [0062] “If… fails the validation check”) of the data, and (see Sharma, [0244] “receive data, including multimedia to the user's client device”) 
the notifying comprises providing information relating to one or more of: (see Noetzelmann, [0062] “If… fails the validation check, a warning or result is displayed to the user… the warning identifies”) the data, (see Sharma, [0244] “receive data, including multimedia to the user's client device”). The motivation for the proposed combination is maintained. 
Claims 28 and 30 incorporate substantively all the limitations of claim 26 in a computer-readable medium form and a system form are rejected under the same rationale.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Noetzelmann and Abramson in view of Yun et al. (US 2016/0295001 A1, hereinafter “Yun”).

claim 3, the proposed combination of Sharma, Noetzelmann and Abramson teaches
wherein a network node that is mobile (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… tablet computer”; [0283] “mobile communication facility (such as a smart phone)”) is configured with interface circuitry… (see Sharma, [1087] “in an application specific integrated circuit”) the network node (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… tablet computer”)
The proposed combination of Sharma, Noetzelmann and Abramson does not explicitly teach interface circuitry for communicating with sensors of a vehicle transporting. 
However, Yun discloses vehicle network system and also teaches 
transmits information for communicating with sensors of a vehicle transporting (see Yun, [0033] “transmits the information of the wireless sensor nodes and vehicle information to a user terminal 20, such as a smart phone or a navigation device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of transmitting sensor information and vehicle information as being disclosed and taught by Yun, in the system taught by the proposed combination of Sharma, Noetzelmann and Abramson to yield the predictable results of effectively apply wireless technology to an in-vehicle system (see Yun, [0005] “A large number of domestic/foreign enterprises related to vehicles have made a lot of effort to reduce the weights of vehicles. One of various technologies for reducing the weights of vehicles is to apply wireless network technology to an in-vehicle system”). 
Claims 11 and 19 incorporate substantively all the limitations of claim 3 in a computer-readable medium form and a system form are rejected under the same rationale.

Claims 6, 14, 22 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Noetzelmann and Abramson in view of Cox et al. (US 2007/0234108 A1, hereinafter “Cox”).

Regarding claim 6, the proposed combination of Sharma, Noetzelmann and Abramson teaches
wherein the first procedure comprises (see Noetzelmann, [0062] “a response is provided indicating the result of the validation check or checks. For example, the response is indicates that the multidisciplinary engineering system passed the validation check”) the received data… (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone… and receive data, including multimedia to the user's client device”) to a second network node (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… tablet computer”).
The proposed combination of Sharma, Noetzelmann and Abramson dos not explicitly teach forwarding the received data. 
However, Cox discloses validity checking also teaches
forwarding data from local device to remote storage device (see Cox, [0134] “Data from the local storage device 24 that is received… new data (having a new sequence number) transmitted from the local storage device 24 to the remote storage device 26”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of performing specific data validation techniques as being disclosed and taught by Cox, in the system taught by the proposed combination of Sharma, Noetzelmann and Abramson to yield the predictable results of effectively allowing synchronous data transfer between a host, a primary storage device and secondary storage device (see Cox, [0006] “RDF allows synchronous data transfer where, after 
Claims 14 and 22 incorporate substantively all the limitations of claim 6 in a computer-readable medium form and a system form are rejected under the same rationale.

	Regarding claim 34, the proposed combination of Sharma, Noetzelmann and Abramson teaches
	wherein determining whether (see Noetzelmann, [0062] “indicating the result of the validation check or checks”) the data (see Sharma, [0244] “receive data, including multimedia to the user's client device””) is valid comprises: (see Noetzelmann, [0062] “indicating the result of the validation check or checks… system passed the validation check”).
when the data validation techniques comprise (see Noetzelmann, [0024] “a server that stores multidisciplinary validation rules and workstations that use the multidisciplinary validation rules to execute cross discipline validation checking”) use of expected reliability, (see Sharma, [1072] “Refers to the time expectation for accessibility and availability of information. Timeliness can be measured as the time between when information is expected and when it is readily available for use”).
	when the data validation techniques comprise (see Noetzelmann, [0024] “a server that stores multidisciplinary validation rules and workstations that use the multidisciplinary validation rules to execute cross discipline validation checking”) use of improved communication reliability, (see Sharma, [0981] “Communication security ensures that information is exchanged only between authorized endpoints and is not diverted or intercepted”).
when the data validation techniques comprise (see Noetzelmann, [0024] “a server that stores multidisciplinary validation rules and workstations that use the multidisciplinary validation rules to execute cross discipline validation checking”) use of partial integrity, (see Sharma, [0498] “A validation, verification and certification process may be used to ensure integrity”).
	when the data validation techniques comprise (see Noetzelmann, [0024] “a server that stores multidisciplinary validation rules and workstations that use the multidisciplinary validation rules to execute cross discipline validation checking”) use of data source diversity, (see Sharma, [0244] “Access to third party data sources 146 outside of the TFMP 100 may be, for example, through the Internet 150, a cloud computing environment 148, a virtual private network, or some other connectivity”) detecting data inconsistencies based on (see Sharma, [0887] “the CR data… may be… inconsistent, or incomplete”).
	when the data validation techniques comprises (see Noetzelmann, [0024] “a server that stores multidisciplinary validation rules and workstations that use the multidisciplinary validation rules to execute cross discipline validation checking”) use of data source reliability, (see Sharma, [0981] “Data origin authentication attempts to verify the source of data”).
The proposed combination of Sharma, Noetzelmann and Abramson does not explicitly teach determining a time interval after a last transfer data exceeds a preset duration; assessing a sequence number for each message; determining the data is received from a data source that provides incomplete information; detecting data inconsistencies based on determining a preset metric using at least different data sources; determining if a data source provided erroneous information.
determining a time interval after a last transfer of data (see Cox, [0212] “conventional criteria such as length of time since last write”) exceeds a preset duration; (see Cox, [0008] “in the synchronous mode are simply delayed by one iteration because transfer of a 
assessing a sequence number for each message; (see Cox, [0102] “a record, a plurality of records, a track, etc.) is assigned a sequence number. The sequence number may be provided in an appropriate data field associated with the write”). 
determining the data is received from a data source that provides incomplete information; (see Cox, [0279] “Since it has already been determined that the data being sent corresponds to a transfer from the source group 1202 to the remote destination 1206 (at the test step 1604), and it has been established that the corresponding transfer from the source group 1202 to the local destination 1204 has not completed yet”; [0265] “the source group 1202 sends data corresponding to a particular cycle to the remote destination 1206, the cycle at the remote destination 1206 is not complete unless and until a commit message is sent from the source group 1202 to the remote destination 1206”). 
ensures data consistency based on determining of a preset metric using at least different data sources; (see Cox, [0381] “the system synchronizes the storage devices 3024, 3034 and then waits for the data to be consistent between the storage device 3024 and the storage device 3034… the system may be deemed synchronized after all of the invalid data indicators have been resolved and two additional cycle switches have occurred in connection with the ordered writes”).  
determining if a data source provided erroneous information; (see Cox, [0121] “it may be possible to include error/validity checking… Such an error may be handled in any appropriate fashion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of performing specific data validation techniques as being disclosed and taught by Cox, in the system taught by the proposed combination of Sharma, Noetzelmann and Abramson to yield the predictable results of 
Claims 35 and 36 incorporate substantively all the limitations of claim 34 in a computer-readable medium form and a system form are rejected under the same rationale.

Claims 31, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Noetzelmann and Abramson in view of Benoit et al. (US 2016/0028725 A1, hereinafter “Benoit”).

Regarding claim 31, the proposed combination of Sharma, Noetzelmann and Abramson teaches
	wherein the first network node is mobile, and (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone”) wherein determining whether (see Noetzelmann, [0062] “indicating the result of the validation check or checks”) the data (see Sharma, [0244] “receive data, including multimedia to the user's client device””) is valid comprises: (see Noetzelmann, [0062] “indicating the result of the validation check or checks… system passed the validation check”). 
assessing movement (see Sharma, [0344] “TFMP may ping an IP address at regular intervals to determine status. Using real-time network information and static call routing information, the TFMP may create a real-time call path score.…Using this information it is possible to extrapolate and determine geographical movement… of people communicating via calls”) of the first network node (see Sharma, [0244] “A user 154 may access the reporting based on the data; (see Sharma, [0244] “receive data, including multimedia to the user's client device””). 
assessing movement (see Sharma, [0344] “SCPs may also be a source of real-time call routing data… Using this information it is possible to extrapolate and determine geographical movement… of people communicating via calls”) of the first network node (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone”) based on information obtained from another source; and (see Sharma, [0344] “SCPs may also be a source of real-time call routing data”).  
determining validity of (see Noetzelmann, [0062] “indicating the result of the validation check or checks… system passed the validation check”) the data… (see Sharma, [0244] “receive data, including multimedia to the user's client device””) assessed movement (see Sharma, [0344] “TFMP may ping an IP address at regular intervals to determine status. Using real-time network information and static call routing information, the TFMP may create a real-time call path score.…Using this information it is possible to extrapolate and determine geographical movement… of people communicating via calls”) of the first network node (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone”) based on the data and (see Sharma, [0244] “receive data, including multimedia to the user's client device””) assessed movement (see Sharma, [0344] “SCPs may also be a source of real-time call routing data… Using this information it is possible to extrapolate and determine geographical movement… of people communicating via calls”) of the first network node (see Sharma, [0244] “A user 154 may access the reporting capabilities of the TFMP through a client device 152, such as… mobile phone”) based on the information obtained from another source; (see Sharma, [0344] “SCPs may also be a source of real-time call routing data”).
	The proposed combination of Sharma, Noetzelmann and Abramson does not explicitly teach determining validity of the data based on comparison between assessed movements

determining validity of data based on comparison between validity information (see Benoit, [0025] “compare the first data-validity information with the second data-validity information to generate a comparison value; and determine, based on the comparison value, whether the first data is valid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining validity of the data based on comparison as being disclosed and taught by Benoit, in the system taught by the proposed combination of Sharma, Noetzelmann and Abramson to yield the predictable results of providing data security and integrity (see Benoit, [0030] “The invention leverages the wireless connectivity of a remote device 240, such as a mobile phone, to implement a secure communication channel 235 with a secure remote server 230, to store data-validity information… Further, the technique may provide a unique combination of security, authentication, and integrity, to protect against, for example, a rollback attack”). 
Claims 32 and 33 incorporate substantively all the limitations of claim 31 in a computer-readable medium form and a system form are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156